Catón, C. J. The question in this case is, what did the parties intend and understand by their contract, which consists, on the one side, of the proposition by the city, contained in the ordinances for the vacation of old West Water street, and the opening of the new street of the same name, and the acceptance of that proposition by the proprietors of the lots in the rear blocks. The proof does not show that the map or diagram attached to the answer, and marked A., was in Scammon’s hands at the time alleged, or that Tracy ever saw it, so that we cannot say that he accepted the proposition as explained by that diagram; although, in the first section of the first ordinance, some diagram is referred to, which should have been proved and identified, in order to make it constitute a part of the contract. We must, therefore, rely upon the language of the ordinances, illuminated by the surrounding circumstances, in order to arrive at the true meaning of the parties. The ordinances propose to vacate West Water street in front of blocks fifty-one, forty-four, twenty-nine, and twenty-two, and to lay out a new street as therein proposed, and convey to the owners of lots in those blocks what remained in old West Water street in front of their lots, respectively, to a certain specified line on the margin of the river; and the question to be determined is, What did the parties intend, by the land lying in front of those blocks and of the lots, respectively ? When we look at the maps, and trace out the lines of the proposed river excavation and of the new street, and apply an ordinary knowledge of city property and streets, and business facilities in cities, we cannot doubt what was intended by the word “ front,” as used iu these ordinances, and how it was understood by all parties. And first, what did the city intend to vacate and make private property, in front of those respective blocks ? Did they intend, in order to ascertain what lay in front of those blocks, to project the north and south lines of the blocks directly to the river, or did they intend to diverge those lines from the northeast and south-east corners of those blocks, so that they should strike the river at right angles to its course ? A glance at the maps, as furnished by the complainant, shows, that to project the lines as last suggested, would angle or diverge the east ends of West Randolph and West Washington streets to the south, and the east ends of West Lake street and of Fulton street to .the north, as they approach the river, through the property to be conveyed to the owners of the property in, the rear of them. W e shall not waste time to show that such could not have been the meaning of the common council in passing these ordinances, nor the understanding of the other parties in accepting the proposition which they contain. This is too patent to admit of a doubt. No change was designed to be made in the courses of these streets, and we cannot doubt that all understood that they should approach the river opposite those on the east side, as originally laid out. The symmetry of the city, facilities for bridges across the river at those streets, convenience of business, and the manifest interests of all parties, point unerringly to this, as the meaning of the ordinances and the intention of all parties. Indeed, it was not denied, or even questioned, upon the argument, that such is the meaning of the word front, as contained in the first section of the second ordinance. If the meaning of this word, as here used, is such as to require a direct projection of the north and south lines of the several blocks, to the river, without regard to their courses, in order to determine what portion of West Water street was vacated, it seems to us very plain that the same word was used in the same sense in the third section of the first ordinance, and in the second section of the second ordinance, describing the property to be deeded to the owners of the property in the rear of the vacated street. This may be more apparent by quoting these several passages, and placing them together. The first section of the second ordinance, providing for the vacating of the street, says : “That so much and such parts of West Water street as lie in front of blocks fifty-one (51), forty-four (44), twenty-nine (29), and twenty-two (22), in the original town of Chicago, * * * be, and the same are hereby discontinued and vacated.” As before stated, we cannot doubt that it was the intention of this ordinance, to project the north and south lines of these blocks direct to the river, in order to describe or ascertain what portion of West Water street was vacated, as lying in front of those blocks. The language of the third section of the first ordinance is this: “ The city will discontinue so much of West Water street, as lies between the east line of said hew street and the river, and will convey to the respective persons owning lots in said blocks, the premises in front of their respective lots, in exchange,” etc.; and the language of the second section of the second ordinance, describing the same premises to be conveyed, but for another purpose, is this : “ Before the vacation or discontinuance of any part or portion of said street, as herein contemplated, shall take place, a mortgage of such parts or portions shall be executed to the city, by the respective owners of the various parts or portions of land or town lots in said blocks, which are opposite to, or front on such parts or. portions of said street as are proposed to be vacated,” etc. Now, here the property proposed to be conveyed, in one place is described as lying in front of the lots, to the owners of which the conveyance is to be made, and in the other, as being the lots opposite to or fronting on the property. No attempt has been made to assign any reason why a different rule should be adopted for ascertaining what lies in front of or opposite to a lot, from that by which it must be determined what lies in front of a block. Manifestly, all understand the word front to mean the same, in both cases. If we adopt the complainant’s rule for determining' what lies in front of his lot, and so project a line from his north-east corner to the river, in a direction at right angles to the course of the river, for his northern boundary, we must, by the same rule, determine his southern boundary in the same way, and so he would not increase his river front, nor the quantity nor value of land to which he is entitled; but this southern line he has quite ignored in the bill, setting up no claim as to how that should be run, leaving, however, the inference, that he is quite willing to have the south line extended due east direct to the river, without regard to the course of the stream. If we could be persuaded to extend the black lines direct to the river, for the purpose of determining what is vacated in front of the blocks, and adhere to the same principle for the complainant’s south line, but adopt his rule only for determining his north line, then indeed he would gather substantial fruits from this suit, but without this, his success would be valueless. Nor would he derive any valuable benefits, should we divide the premises in front of this block among the several owners of the lots, as if it were an accretion to those lots, as it was urged, upon the argument, should be done. That rule would require us to distribute the outer front of the accretion to the owners of the lots, in proportion to their several fronts, upon the inner line of the accretion. Judging from the maps, this would give the complainant, if we run the south line of block 22 direct to the river, just about, if not precisely the land which he gets by projecting both Ms lines direct to the river, as is proposed by the city, and, as we think, was the intention of the parties. But, if we diverge the south line of the block, according to his rule, he would be largely the loser. Placing this case, as we do, upon the construction of the contract, and the manifest intent of the parties, we have not deemed it necessary to review the cases cited, determining the rights of parties to salt marshes or meadows adjoining their uplands, nor to go at length into a consideration of the principles by which alluvium and accretions are distributed. In our view, these have nothing to do with this case. It depends solely upon the meaning of this contract, as expressing the intention of the parties, and of this meaning and intention, we have no doubt. The decree dismissing the bill, is affirmed. Decree affirmed.